Citation Nr: 0020073	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-00 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for low back syndrome 
with degenerative joint disease of the lumbar spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1960 to July 1962 
and from October 1967 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 


REMAND

An appeal from a decision by an agency of original 
jurisdiction to the Board consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999). 

The law provides that a statement of the case shall include: 
a summary of the evidence in the case pertinent to the issue 
with which disagreement has been expressed; a citation to 
pertinent laws and regulations and a discussion of how such 
laws and regulations affect the RO's decision; and the 
decision on each issue and a summary of the reasons for the 
decision.  See 38 U.S.C.A. § 7105(d)(1) (West 1991).  

In the veteran's case, a July 1977 rating decision by the RO 
granted service connection and assigned a noncompensable 
evaluation for low back pain syndrome with history of sprain.  
Subsequently, in an October 1991 rating decision, the RO 
increased the evaluation to 20 percent and recharacterized 
the disability as low back syndrome with history of sprain 
and degenerative joint disease of the lumbar spine.  However, 
in an April 1993 rating action, the RO proposed to reduced 
the evaluation to noncompensable and notified the veteran of 
such proposal that same month.  In a statement received in 
June 1993, the veteran expressed his disagreement with the 
proposal to reduce the rating.  However, his June 1993 
statement did not constitute a notice of disagreement with an 
appealable RO decision, because, at that point, the RO had 
not reduced the rating but had only proposed to do so.

A July 1993 rating decision reduced the evaluation of the 
veteran's service connected back disability from 20 percent 
to noncompensable.  In August 1993, the RO notified the 
veteran of the rating reduction.  Next, in September 1993, 
the RO issued a statement of the case, which stated the issue 
as "evaluation of service connected low back condition with 
degenerative joint disease".   The Board notes 
that the issue was not stated as either the propriety of the 
rating reduction or entitlement to restoration of the 
previously assigned 20 percent rating, and the law and 
regulations concerning rating reductions were not provided.

In November 1993, the veteran submitted a statement in which 
he asserted that the RO decision reducing the evaluation of 
his back disability was in error.  The Board finds that the 
veteran's November 1993 statement constituted a notice of 
disagreement with the July 1993 rating decision which 
effectuated the rating reduction; his statement initiated an 
appeal on that issue.  

As the veteran initiated an appeal on the issue of 
entitlement to restoration of a 20 percent evaluation for his 
back disability, appropriate action by the RO, including 
issuance of a statement of the case, is therefore necessary 
with regard to that issue.  38 C.F.R. § 19.26 (1999).  
Although the Board in the past has referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has held that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet.App. 238 (1999).  This case will, 
therefore, be remanded to the RO for that purpose.  

The Board finds that appellate review of the issue of 
entitlement to an evaluation in excess of 10 percent for low 
back syndrome with degenerative joint disease of the lumbar 
spine should be deferred at this time and readjudicated by 
the RO while this case is in remand status.

The Board notes that, subsequent to the rating decision of 
July 1993, which effectuated the rating reduction, and the 
veteran's November 1993 notice of disagreement, records of 
treatment of the veteran at the VA Medical Center, Peoria, 
Illinois, from December 1991 to December 1993 were received 
by the RO.  Some of those records relate to treatment of the 
veteran's back complaints and, the Board finds, should be 
considered by the RO in connection with the rating 
reduction/restoration issue.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  After consideration of all relevant 
evidence of record, the RO should 
readjudicate the issue of the propriety 
of the reduction of the evaluation for 
the veteran's back disability from 20 
percent to zero percent taken in a rating 
decision of July 1993.  If the decision 
remains adverse to the veteran, the RO 
should take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran on 
the issue of restoration of an evaluation 
of 20 percent for low back syndrome with 
degenerative joint disease of the lumbar 
spine.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal on the issue of restoration of 
the 20 percent rating. 

2.  If the veteran completes an appeal on 
the issue of entitlement to restoration 
of an evaluation of 20 percent for a back 
disability, or in the event that he does 
not file a timely substantive appeal on 
that issue, the RO should also 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
low back syndrome with degenerative joint 
disease of the lumbar spine. If the 
decision on that issue remains adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.    

The purposes of this remand are to comply with the holding of 
the Court in Manlincon and to afford the veteran due process 
of law.  The appellant has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




